DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 10/25/2021. Claims 1-3, 5, 8-10, 12-17, 19, and 20 are pending in the application. Claims 1, 5, 8, 12, 15, and 19 are currently amended. Claims 4, 6, 7, 11, and 18 have been canceled.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-5 and 8-20 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1, 8, and 15 of “wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises arranging the recommendation-dialog queries according to relative relevancies of data structure properties of the recommendation-dialog queries,” it is submitted that they are properly addressed by the new ground of rejection.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Earl et al. (US 20120197809 A1, hereinafter Earl) in view of Jerram  et al. (US 20170124457 A1, hereinafter Jerram).

Regarding Claim 1, Earl discloses a method for engaging in a recommendation-dialog with a user ([Abstract]: The web application allows a registered user to enter the roles and capabilities required for a project team they wish to create. … The system then provides the user with a set of recommended team members), the method comprising:
(Fig. 1, [0034]: A Standard English grammar 101 and domain corpus 102 consisting of texts related to the task domain are used [domain corpus 102 corresponds to the recommendation domain]); 
using a structure-mapping technique ([0040]: In FIG. 5 each Role 502, 503 within a team will map to a set of propositions on the set of relations) to generate a data structure based on source material from the recommendation domain ([0032] The core technology of virtual team creation is an engine that creates an extended graph of individuals and their interests, capabilities, and availabilities from social network data. This data is stored as a semantic network called the Community Capability Graph (CCG) [The Community Capability Graph (CCG) corresponds to the data structure]);
using semantic analyses ([0049]: Processing for each of the algorithms presented involves… an analysis phase in which the semantic relations are computed) to generate an ontology based on the data structure and the recommendation domain ([0034]: Semantic content extraction is performed using an ontology 105 of concepts related to the particular domain).
However, Earl does not explicitly teach “generating recommendation-dialog queries based on properties of the data structure, the recommendation-dialog queries comprising a plurality of questions to present to the user; generating a dialog tree based on the ontology and the recommendation-dialog queries, wherein the dialog tree is an ordered arrangement of the plurality of questions for having a dialog with the user based on the recommendation-dialog queries, wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises arranging the recommendation-dialog queries according to relative relevancies of data structure 
On the other hand, in the same field of endeavor, Jerram teaches 
generating recommendation-dialog queries based on properties of the data structure, the recommendation-dialog queries comprising a plurality of questions to present to the user (Fig. 11A; [0450]: For example, as shown in FIG. 11H, the dialogue agent may generate a line “what type of hair specialist would you like” to obtain further information to narrow down the search 1165, and thus provide relevant search results based on consumer provided preferences 1170 as shown in FIG. 11I; [0452]: FIGS. 11J-L further illustrate generating a dialogue comprising an If-Then-Else logic within embodiments of the DCM-Platform); 
generating a dialog tree based on the ontology and the recommendation-dialog queries, wherein the dialog tree is an ordered arrangement of the plurality of questions for ([0453] In one implementation, as shown in FIG. 11J-K, a dialogue agent application developer may create a dialogue logic by building a decision tree associated with search engine results. For example, a dialogue line “Do you want to know about the cheapest battery charger?” may be generated as a dialogue step for a consumer as the node “1” in the decision tree [In Figs. 11J-K, the Dialogue Builder creates an ordered arrangement of the plurality of questions]), 
wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises arranging the recommendation-dialog queries according to relative relevancies of data structure properties of the recommendation-dialog queries (Figs. 11J-K, Dialogue Builder; [0455]: In one implementation, the search associated with each dialogue step may be refined progressively based on the consumer submitted feedback [The progressively refined dialogue steps in the Dialogue Builder correspond to arranging the queries according to relative relevancies]);
presenting one or more of the plurality of questions to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree; receiving one or more recommendation dialog inputs in response to the one or more of the plurality of questions presented to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree ([0455]- [0456]: For example, as shown in FIG. 11L, the dialogue agent may start a query on “best battery chargers,” when the consumer triggers the branch “Yes”; the search may be refined to a query on “D-size best battery charger” when the consumer triggers the conditional branch by indicating “D-size.”); 
([0459]: The dialogue agent may then determine a dialogue pathway of the retrieved dialogue 1215. For example, FIGS. 12B(a)-(d) illustrate examples of pathways taken by a consumer interacting with a dialogue agent, wherein each node denotes a dialogue action/line in the dialogue tree discussed in FIG. 10C.), 
wherein a first recommendation dialog input from the user in response to a question causes a first direction traversal of the dialog tree, and wherein a second recommendation dialog input from the user in response to the question causes a second direction traversal of the dialog tree ([0453]: As shown in FIG. 11J-K… For example, a dialogue line “Do you want to know about the cheapest battery charger?” may be generated as a dialogue step for a consumer as the node “1” in the decision tree; two conditional responses from the consumer “Yes” and “No” are associated with this question, and thus form a bipartite branches “2” and “3” in the decision tree. For each branch, the dialogue agent may associate a search result link to be incorporated as a dialogue response for the conditional branch); and 
providing the recommendation to the user ([0446]: If there is an outcome, the agent may select a verbal outcome for each option to present to the consumer 1118. Otherwise, the agent may resort to a search engine to generate a hyperlink outcome for the consumer 1119, and/or direct the consumer to another AI agent to continue the conversation).

The motivation for combining would be to progressively refine search results, as recognized by Jerram ([0455] of Jerram: In one implementation, the search associated with each dialogue step may be refined progressively based on the consumer submitted feedback).

Regarding Claim 2, the combined teachings of Earl and Jerram disclose the method of claim 1, wherein using semantic analyses to generate the ontology based on the data structure and the recommendation domain includes analyzing the recommendation domain for ontological attributes of terms that comprise the data structure (See Earl, Fig. 1, ontology 105, [0038]: We developed an ontology driven parser using latent semantic indexing for term extraction, and used information retrieval methods term frequency inverse document frequency to created member indexes).
	
Regarding Claim 5, the combined teachings of Earl and Jerram disclose the method of claim 1, wherein arranging the recommendation-dialog queries according to relative relevancies of data structure properties of the recommendation-dialog queries includes considering the relative relevancies of data structure properties of the recommendation-dialog queries to be total numbers of occurrences of each corresponding data structure property in a semantic data model (See Earl, [0040-0041]: In FIG. 5 each Role 502, 503 within a team will map to a set of propositions on the set of relations. For the movie production domain, an acceptable Editor is listed as an editor in some E number of movies [total numbers of occurrences], and the genre of the movie match the criteria specified by the team creator [corresponding data structure property]).

Regarding Claim 8, Earl discloses a system for engaging in a recommendation-dialog with a user, the system comprising: a memory having instructions therein; and at least one processor in communication with the memory ([0023]: FIG. 1 explains how the semantic network describing the skills of potential project team members is constructed), wherein the at least one processor is configured to execute the instructions to:
	access a recommendation domain (Fig. 1, [0034]: A Standard English grammar 101 and domain corpus 102 consisting of texts related to the task domain are used [domain corpus 102 corresponds to the recommendation domain]);
use a structure-mapping technique ([0040]: In FIG. 5 each Role 502, 503 within a team will map to a set of propositions on the set of relations) to generate a data structure based on source material from the recommendation domain ([0032] The core technology of virtual team creation is an engine that creates an extended graph of individuals and their interests, capabilities, and availabilities from social network data. This data is stored as a semantic network called the Community Capability Graph (CCG) [The Community Capability Graph (CCG) corresponds to the data structure])
use semantic analyses ([0049]: Processing for each of the algorithms presented involves… an analysis phase in which the semantic relations are computed) to generate an ontology based on the data structure and the recommendation domain ([0034]: Semantic content extraction is performed using an ontology 105 of concepts related to the particular domain).
However, Earl does not explicitly teach “generate recommendation-dialog queries based on properties of the data structure, the recommendation-dialog queries comprising a plurality of questions to present to the user; generate a dialog tree based on the ontology and the recommendation-dialog queries, wherein the dialog tree is an ordered arrangement of the plurality of questions for having a dialog with the user based on the recommendation-dialog queries, wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises arranging the recommendation-dialog 
On the other hand, in the same field of endeavor, Jerram teaches 
generate recommendation-dialog queries based on properties of the data structure, the recommendation-dialog queries comprising a plurality of questions to present to the user (Fig. 11A; [0450]: For example, as shown in FIG. 11H, the dialogue agent may generate a line “what type of hair specialist would you like” to obtain further information to narrow down the search 1165, and thus provide relevant search results based on consumer provided preferences 1170 as shown in FIG. 11I; [0452]: FIGS. 11J-L further illustrate generating a dialogue comprising an If-Then-Else logic within embodiments of the DCM-Platform); 
([0453] In one implementation, as shown in FIG. 11J-K, a dialogue agent application developer may create a dialogue logic by building a decision tree associated with search engine results. For example, a dialogue line “Do you want to know about the cheapest battery charger?” may be generated as a dialogue step for a consumer as the node “1” in the decision tree [In Figs. 11J-K, the Dialogue Builder creates an ordered arrangement of the plurality of questions]), 
wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises arranging the recommendation-dialog queries according to relative relevancies of data structure properties of the recommendation-dialog queries (Figs. 11J-K, Dialogue Builder; [0455]: In one implementation, the search associated with each dialogue step may be refined progressively based on the consumer submitted feedback [The progressively refined dialogue steps in the Dialogue Builder correspond to arranging the queries according to relative relevancies]);
present one or more of the plurality of questions to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree; receive one or more recommendation dialog inputs in response to the one or more of the plurality of questions presented to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree ([0455]- [0456]: For example, as shown in FIG. 11L, the dialogue agent may start a query on “best battery chargers,” when the consumer triggers the branch “Yes”; the search may be refined to a query on “D-size best battery charger” when the consumer triggers the conditional branch by indicating “D-size.”); 
navigate the dialog tree to determine a recommendation, wherein navigating the dialog tree is dependent upon the one or more recommendation dialog inputs specified by the user in response to the one or more of the plurality of questions ([0459]: The dialogue agent may then determine a dialogue pathway of the retrieved dialogue 1215. For example, FIGS. 12B(a)-(d) illustrate examples of pathways taken by a consumer interacting with a dialogue agent, wherein each node denotes a dialogue action/line in the dialogue tree discussed in FIG. 10C.), 
wherein a first recommendation dialog input from the user in response to a question causes a first direction traversal of the dialog tree, and wherein a second recommendation dialog input from the user in response to the question causes a second direction traversal of the dialog tree ([0453]: As shown in FIG. 11J-K… For example, a dialogue line “Do you want to know about the cheapest battery charger?” may be generated as a dialogue step for a consumer as the node “1” in the decision tree; two conditional responses from the consumer “Yes” and “No” are associated with this question, and thus form a bipartite branches “2” and “3” in the decision tree. For each branch, the dialogue agent may associate a search result link to be incorporated as a dialogue response for the conditional branch); and 
provide the recommendation to the user ([0446]: If there is an outcome, the agent may select a verbal outcome for each option to present to the consumer 1118. Otherwise, the agent may resort to a search engine to generate a hyperlink outcome for the consumer 1119, and/or direct the consumer to another AI agent to continue the conversation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Earl with the teachings of Jerram to include “generate recommendation-dialog queries based on properties of the data structure, the recommendation-dialog queries comprising a plurality of questions to present to the user; generate a dialog tree based on the ontology and the recommendation-dialog queries, wherein the dialog tree is an ordered arrangement of the plurality of questions for having a dialog with the user based on the recommendation-dialog queries, wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises arranging the recommendation-dialog queries according to relative relevancies of data structure properties of the recommendation-dialog queries; present one or more of the plurality of questions to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree; receive one or more recommendation dialog inputs in response to the one or more of the plurality of questions presented to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree; navigate the dialog tree to determine a recommendation, wherein navigating the dialog tree is dependent upon the one or more recommendation dialog inputs specified by the user in response to the one or more of the plurality of questions, wherein a first recommendation dialog input from the user in response to a question causes a first direction traversal of the dialog tree, and wherein a second recommendation dialog input from the user in response to the question causes a second direction traversal of the dialog tree; and provide the recommendation to the user.”
([0455] of Jerram: In one implementation, the search associated with each dialogue step may be refined progressively based on the consumer submitted feedback).

Regarding Claim 9, the combined teachings of Earl and Jerram disclose the system of claim 8, wherein the at least one processor is configured to execute the instructions to analyze the recommendation domain for ontological attributes of terms that comprise the data structure (See Earl, Fig. 1, ontology 105, [0038]: We developed an ontology driven parser using latent semantic indexing for term extraction, and used information retrieval methods term frequency inverse document frequency to created member indexes).

Regarding Claim 12, the combined teachings of Earl and Jerram disclose the system of claim 8, wherein the at least one processor is configured to execute the instructions to consider the relative relevancies of data structure properties of the recommendation-dialog queries to be total numbers of occurrences of each corresponding data structure property in a semantic data model (See Earl, [0040-0041]: In FIG. 5 each Role 502, 503 within a team will map to a set of propositions on the set of relations. For the movie production domain, an acceptable Editor is listed as an editor in some E number of movies [total numbers of occurrences], and the genre of the movie match the criteria specified by the team creator [corresponding data structure property]).

Regarding Claim 13, the combined teachings of Earl and Jerram disclose the system of claim 12, wherein the at least one processor is configured to execute the instructions to insert (See Earl, [0020]: The system begins with a set of templates for the kinds of roles and skills required by the users of the system. This information is supplied by an administrator and can be added to by a user of the system).

Regarding Claim 14, the combined teachings of Earl and Jerram discloses system of claim 13, wherein the at least one processor is configured to execute the instructions to receive an audible recommendation dialog input (See Jerram, [0031]: In one embodiment, the DCM-Platform may specify, store and manage interactive voice dialogue between a consumer and an artificial intelligence agent in formats such as, but not limited to, VoiceXML (VXML), and/or the like).

Regarding Claim 15, Earl discloses a computer program product ([0022]: FIG. 1 is a schematic block diagram of a system for supporting a contact center in providing contact center services according to one exemplary embodiment of the invention), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to	
access a recommendation domain (Fig. 1, [0034]: A Standard English grammar 101 and domain corpus 102 consisting of texts related to the task domain are used [domain corpus 102 corresponds to the recommendation domain]);
	use a structure-mapping technique ([0040]: In FIG. 5 each Role 502, 503 within a team will map to a set of propositions on the set of relations.)  to generate a data structure based on ([0032] The core technology of virtual team creation is an engine that creates an extended graph of individuals and their interests, capabilities, and availabilities from social network data. This data is stored as a semantic network called the Community Capability Graph (CCG) [The Community Capability Graph (CCG) corresponds to the data structure])
use semantic analyses ([0049]: Processing for each of the algorithms presented involves… an analysis phase in which the semantic relations are computed) to generate an ontology based on the data structure and the recommendation domain ([0034]: Semantic content extraction is performed using an ontology 105 of concepts related to the particular domain);
However, Earl does not explicitly teach “generate recommendation-dialog queries based on properties of the data structure, the recommendation-dialog queries comprising a plurality of questions to present to the user; generate a dialog tree based on the ontology and the recommendation-dialog queries, wherein the dialog tree is an ordered arrangement of the plurality of questions for having a dialog with the user based on the recommendation-dialog queries, wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises arranging the recommendation-dialog queries according to relative relevancies of data structure properties of the recommendation-dialog queries; present one or more of the plurality of questions to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree; receive one or more recommendation dialog inputs in response to the one or more of the plurality of questions presented to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree; navigate the dialog tree to determine a recommendation, wherein navigating the dialog tree is dependent upon the 
On the other hand, in the same field of endeavor, Jerram teaches 
generate recommendation-dialog queries based on properties of the data structure, the recommendation-dialog queries comprising a plurality of questions to present to the user (Fig. 11A; [0450]: For example, as shown in FIG. 11H, the dialogue agent may generate a line “what type of hair specialist would you like” to obtain further information to narrow down the search 1165, and thus provide relevant search results based on consumer provided preferences 1170 as shown in FIG. 11I; [0452]: FIGS. 11J-L further illustrate generating a dialogue comprising an If-Then-Else logic within embodiments of the DCM-Platform); 
generate a dialog tree based on the ontology and the recommendation-dialog queries, wherein the dialog tree is an ordered arrangement of the plurality of questions for having a dialog with the user based on the recommendation-dialog queries ([0453] In one implementation, as shown in FIG. 11J-K, a dialogue agent application developer may create a dialogue logic by building a decision tree associated with search engine results. For example, a dialogue line “Do you want to know about the cheapest battery charger?” may be generated as a dialogue step for a consumer as the node “1” in the decision tree [In Figs. 11J-K, the Dialogue Builder creates an ordered arrangement of the plurality of questions]), 
(Figs. 11J-K, Dialogue Builder; [0455]: In one implementation, the search associated with each dialogue step may be refined progressively based on the consumer submitted feedback [The progressively refined dialogue steps in the Dialogue Builder correspond to arranging the queries according to relative relevancies]);
present one or more of the plurality of questions to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree; receive one or more recommendation dialog inputs in response to the one or more of the plurality of questions presented to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree ([0455]- [0456]: For example, as shown in FIG. 11L, the dialogue agent may start a query on “best battery chargers,” when the consumer triggers the branch “Yes”; the search may be refined to a query on “D-size best battery charger” when the consumer triggers the conditional branch by indicating “D-size.”); 
navigate the dialog tree to determine a recommendation, wherein navigating the dialog tree is dependent upon the one or more recommendation dialog inputs specified by the user in response to the one or more of the plurality of questions ([0459]: The dialogue agent may then determine a dialogue pathway of the retrieved dialogue 1215. For example, FIGS. 12B(a)-(d) illustrate examples of pathways taken by a consumer interacting with a dialogue agent, wherein each node denotes a dialogue action/line in the dialogue tree discussed in FIG. 10C.), 
wherein a first recommendation dialog input from the user in response to a question causes a first direction traversal of the dialog tree, and wherein a second recommendation dialog ([0453]: As shown in FIG. 11J-K… For example, a dialogue line “Do you want to know about the cheapest battery charger?” may be generated as a dialogue step for a consumer as the node “1” in the decision tree; two conditional responses from the consumer “Yes” and “No” are associated with this question, and thus form a bipartite branches “2” and “3” in the decision tree. For each branch, the dialogue agent may associate a search result link to be incorporated as a dialogue response for the conditional branch); and 
provide the recommendation to the user ([0446]: If there is an outcome, the agent may select a verbal outcome for each option to present to the consumer 1118. Otherwise, the agent may resort to a search engine to generate a hyperlink outcome for the consumer 1119, and/or direct the consumer to another AI agent to continue the conversation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Earl with the teachings of Jerram to include “generate recommendation-dialog queries based on properties of the data structure, the recommendation-dialog queries comprising a plurality of questions to present to the user; generate a dialog tree based on the ontology and the recommendation-dialog queries, wherein the dialog tree is an ordered arrangement of the plurality of questions for having a dialog with the user based on the recommendation-dialog queries, wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises arranging the recommendation-dialog queries according to relative relevancies of data structure properties of the recommendation-dialog queries; present one or more of the plurality of questions to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree; receive one or more recommendation dialog inputs in response to the one or more of the plurality 
The motivation for combining would be to progressively refine search results, as recognized by Jerram ([0455] of Jerram: In one implementation, the search associated with each dialogue step may be refined progressively based on the consumer submitted feedback).

Regarding Claim 16, the combined teachings of Earl and Jerram disclose the computer program product of claim 15, wherein the program instructions are executable by the at least one processor to cause the at least one processor to analyze the recommendation domain for ontological attributes of terms that comprise the data structure (See Earl, Fig. 1, ontology 105, [0038]: We developed an ontology driven parser using latent semantic indexing for term extraction, and used information retrieval methods term frequency inverse document frequency to created member indexes).

22.      Regarding Claim 19, the combined teachings of Earl and Jerram disclose the computer program product of claim 15, wherein the program instructions are executable by the at least one processor to cause the at least one processor to consider the relative relevancies of data structure (See Earl, [0040-0041]: In FIG. 5 each Role 502, 503 within a team will map to a set of propositions on the set of relations. For the movie production domain, an acceptable Editor is listed as an editor in some E number of movies [total numbers of occurrences], and the genre of the movie match the criteria specified by the team creator [corresponding data structure property]).

24.      Regarding Claim 20, the combined teachings of Earl and Jerram discloses the computer program product of claim 19, wherein the program instructions are executable by the at least one processor to cause the at least one processor to insert properties of the data structure into recommendation-dialog-query templates (See Earl, [0020]: The system begins with a set of templates for the kinds of roles and skills required by the users of the system. This information is supplied by an administrator and can be added to by a user of the system).

25.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Earl et al. (US 20120197809 A1, hereinafter Earl) in view of Jerram et al. (US 20170124457 A1, hereinafter Jerram) and in further view of Barborak et al. (US 20170371861 A1, hereinafter Barborak).

26.	Regarding Claim 3, the combined teachings of Earl and Jerram disclose the method of claim 2, wherein analyzing the recommendation domain for ontological attributes of terms that comprise the data structure includes using at least one technique selected from a group consisting (See Earl, [0038]: Each user profile as a bag of words (Lewis, 1998) with the desired capabilities of the Team Member are used as query terms).
	However, the combined teachings of Earl and Jerram do not explicitly teach “using at least one technique selected from a group consisting of a predicate-argument-structure technique.” 
On the other hand, in the same field of endeavor, Barborak teaches using a predicate-argument-structure technique ([0088]: In one implementation, the linguistic analysis results include (1) a syntactic parse to provide sentence structure, (2) a predicate argument structure (PAS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Earl and Jerram with the teachings of Barborak to include “using at least one technique selected from a group consisting of a predicate-argument-structure technique.”
The motivation for doing so would be to produce multiple sets of linguistic analysis results, as recognized by Barborak ([0088] of Barborak: Potentially, multiple sets of linguistic analysis results will be produced, because language is in general ambiguous and it may not be possible to determine a single analysis that is certain to be correct).

Regarding Claim 10, the combined teachings of Earl and Jerram discloses the system of claim 9 wherein the at least one processor is configured to execute the instructions to use at least one technique selected from a group consisting of a bag-of-words technique (See Earl, [0038]: Each user profile as a bag of words (Lewis, 1998) with the desired capabilities of the Team Member are used as query terms).

On the other hand, in the same field of endeavor, Barborak teaches using a predicate-argument-structure technique ([0088]: In one implementation, the linguistic analysis results include (1) a syntactic parse to provide sentence structure, (2) a predicate argument structure (PAS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Earl and Jerram with the teachings of Barborak to include using a predicate-argument-structure technique. 
The motivation for doing so would be to produce multiple sets of linguistic analysis results, as recognized by Barborak ([0088] of Barborak: Potentially, multiple sets of linguistic analysis results will be produced, because language is in general ambiguous and it may not be possible to determine a single analysis that is certain to be correct).

Regarding Claim 17, the combined teachings of Earl and Jerram disclose the computer program product of claim 16, wherein the program instructions are executable by the at least one processor to cause the at least one processor to use at least one technique selected from a group consisting of a bag-of-words technique and a predicate-argument-structure technique (See Earl, [0038]: Each user profile as a bag of words (Lewis, 1998) with the desired capabilities of the Team Member are used as query terms).

On the other hand, in the same field of endeavor, Barborak teaches using a predicate-argument-structure technique ([0088]: In one implementation, the linguistic analysis results include (1) a syntactic parse to provide sentence structure, (2) a predicate argument structure (PAS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Earl and Jerram with the teachings of Barborak to include using “a predicate-argument-structure technique.” 
The motivation for doing so would be to produce multiple sets of linguistic analysis results, as recognized by Barborak ([0088] of Barborak: Potentially, multiple sets of linguistic analysis results will be produced, because language is in general ambiguous and it may not be possible to determine a single analysis that is certain to be correct).




Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168